Citation Nr: 0517869	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  99-08 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
systemic infection with dementia.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and a doctor


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the veteran's request to 
reopen claims of entitlement to service connection for a 
systemic infection with dementia and for an acquired 
psychiatric disorder.

In October 2000, a hearing was held before a Veterans Law 
Judge who is no longer with the Board.  That hearing was held 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript 
of the hearing is in the claims folder.  The veteran has been 
informed that he is entitled to a hearing before a sitting 
Veterans Law Judge.  The veteran rejected the offer of 
another hearing.  

In a March 2001 decision, the Board denied the appeal.  The 
veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court). In a September 
2001 order, the Court granted a joint motion of the parties 
(the veteran and the VA Secretary) to vacate and remand the 
March 2001 Board decision.  The Board issued another decision 
in December 2002 and the veteran again appealed to Court.  
Again, the Court granted a joint motion of the parties and 
vacated and remanded the December 2002 Board decision.  

The issues of entitlement to service connection for a 
systemic infection with dementia and entitlement to service 
connection for an acquired psychiatric disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In July 1994, the Board denied the claim for service 
connection for a systemic infection with dementia and also 
denied an application to reopen the claim for service 
connection for an acquired psychiatric disorder.

2.  Since the July 1994 Board decision, VA has received 
evidence, which was not previously submitted to agency 
decision makers, that bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  


CONCLUSION OF LAW

VA has received new and material evidence, since the final 
July 1994 Board decision; and, the veteran's claim for 
service connection for a systemic infection with dementia and 
his claim of service connection for an acquired psychiatric 
disorder are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000: 

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

When the case was previously before the Court, it vacated and 
remanded the decision of the Board, for consideration of the 
applicable provisions of VCAA.  Here, the evidence is 
sufficient to substantiate the claims to reopen.  Since no 
other evidence is needed to reopen the claims, VCAA does not 
require further notice or assistance to the veteran with 
respect to the application to reopen the claims addressed in 
this decision.  The VCAA requirements to substantiate the 
claims on the merits will be addressed in the remand, below.  

Factual Background, Prior to July 1994 Board Decision:

The following evidence was of record, in July 1994, when the 
Board denied the claim for service connection for a systemic 
infection with dementia and also denied an application to 
reopen the claim for service connection for an acquired 
psychiatric disorder.

The veteran served on active duty from January 1969 to March 
1970.  His service medical records show that in October 1969, 
he was evaluated for possible drug abuse.  The examiner's 
impression was that there was no evidence of drug abuse, but 
that drug abuse could not be ruled out.  In February 1970, 
the veteran's unit commander referred him for a psychiatric 
examination.  The unit commander reported that the veteran 
had been relieved from duty with the nursing service the 
previous October for being repeatedly late, leaving his 
position without permission and acting in an inappropriate 
manner.  It was noted that the veteran was relatively young 
and immature and that he lacked proper motivation.  It was 
reported that he lacked the adaptability to conform to the 
guidelines of the Army.  It was also reported that, while he 
got along with the men in his unit, he seemed to have 
personality clashes with many of the noncommissioned 
officers.  

When seen for a psychiatric evaluation in February 1970, the 
veteran reported he did well in high school until the ninth 
grade, when he had some difficulty, causing him to attend 
another high school.  He left that school when he was in the 
11th grade.  He reported he had had spent several nights in 
jail for different problems, although none for major criminal 
offenses.  He stated that prior to service, he felt that he 
had a "hot" temper and that he could not control himself 
very well.  He stated that he felt as if people in the 
hospital were out to get him.  He related he had changed jobs 
several times.  He did not understand why he was described as 
having a "bad attitude."  He denied the use of alcohol, but 
stated he had experimented with drugs.  On mental status 
examination, he was clear, coherent and well oriented.  There 
was no evidence of suicidal ideation.  He tended to minimize 
and externalize his difficulties, saying he admitted he was 
wrong when it was his fault, but not otherwise.  He did not 
seem motivated to continue on active duty.  There was no 
evidence of a psychotic process.  The diagnosis was that 
there was no psychiatric disease.  It was concluded that the 
veteran had continuing difficulty adjusting to military life 
and that he seemed little motivated to continue.  

On the discharge examination in March 1970, a psychiatric 
evaluation was normal.  

The veteran's personnel records show he received numerous 
Article 15 punishments as a result of various infractions.  
Due to the veteran's various infractions, such as failure to 
obey a lawful order and failure to report to place of duty, 
he was discharged under honorable conditions in March 1970.  

The veteran was hospitalized at S. H. C. (SHC), in January 
1976.  He was admitted for complaints of an inability to 
concentrate and smelling bad odors.  Clinical observation did 
not disclose evidence of a psychosis.  Some members of the 
nursing staff described him as manipulative.  The diagnosis 
was anxiety neurosis.  

The veteran was rehospitalized at SHC, in August and 
September 1976.  His complaints included nervousness, an 
uncomfortable feeling, excessive heat on his body, an 
inability to sleep, and that he smelled a bad odor.  There 
was no clinical evidence of a psychosis.  The diagnosis was 
anxiety neurosis.  

In a statement dated in January 1977, the veteran's father 
reported that within several weeks of the veteran's return 
from service, he noticed that the veteran was not sleeping 
nights and that he had difficulty carrying on conversations.  

N. D. C. (NDC), M.D., reported in February 1977 that the 
veteran had been first seen by a physician at a private 
hospital mental health clinic in 1974.  At that time, the 
veteran was confused, disoriented and suspicious.  The 
diagnosis was schizophrenia, paranoid type.  Dr. NDC stated 
that since 1974, the veteran had two voluntary admissions to 
SHC.  It was also noted that the veteran reported feeling 
overwhelmed and stated that he had difficulty finding himself 
within the system in which he lived.  He stated he had felt 
this way since he was in the service.  Dr. NDC stated that 
they had no information about his treatment and diagnoses 
during service.  

The veteran was again hospitalized at SHC in October 1977.  
He was admitted due to being demanding, manipulative, 
grandiose and due to the fact that he was unable to take care 
of himself.  It was recorded that he did not like to be 
questioned and that he did not want to give information about 
himself.  The diagnostic impression was schizophrenia, 
chronic undifferentiated type.  

In a statement dated in December 1977, the veteran's brother 
wrote that the veteran suffered brain damage in service.  He 
reportedly admitted using LSD and hashish during service.  
His brother witnessed the veteran suffering mental relapses 
due to the drug.  

During a hearing at the RO in December 1977, the veteran 
testified that he was first treated for a psychiatric 
disorder around 1973 or 1974.  A friend submitted a statement 
and testified that he had known the veteran for about 15 
years.  The veteran's friend stated that he saw the veteran 
in April 1970, following his separation from service, that he 
had a "nervous shake," and that he was suffering from a 
psychosis.  

Statements were received, in December 1977, from friends and 
relatives of the veteran. These were to the combined effect 
that his difficulty in holding jobs following his separation 
from service was due to a change in his emotional stability.

E. Y. (EY), M.D., an orthopedic surgeon, reported, in 
December 1977, that he had known the veteran since 1963.  He 
indicated that when he saw him in April 1970, after his 
discharge from service, it was apparent that there had been a 
considerable change in his personality, which had nothing to 
do with maturation.  

In April 1978, the Board denied the claim of service 
connection for a psychiatric disorder.  The Board determined 
that the veteran's psychiatric disorder was not incurred in 
or aggravated by service.  The Board also determined that a 
psychosis was not manifest to a compensable degree within 
one-year following the veteran's discharge from service, as 
required for a presumption of service connection.  The Board 
noted that the earliest diagnosis of a psychosis was in 1974.

During a June 1978 VA neuropsychiatric evaluation, the 
examiner noted that no psychiatric diagnosis was given while 
the veteran was in service.  He also noted that after service 
the veteran was diagnosed as having anxiety and 
schizophrenia.  Based on examination findings and a review of 
the veteran's medical history, the examiner diagnosed 
emotional immaturity in a schizoid personality.  

From 1978 to 1981, the veteran had numerous psychiatric 
hospitalizations.  During this time, he was diagnosed as 
having paranoid schizophrenia, psychosis of possible organic 
etiology, history of alcohol and drug abuse, substance abuse, 
and borderline personality disorder.  In the summary of VA 
hospitalization from February to May 1980, it was noted that 
the veteran had a history of visual hallucinations and 
violent behavior, which could be the result of drug induced 
psychosis.  A February 1981 VA hospital summary diagnosed 
substance abuse and a personality disorder, and did not 
diagnose any acquired psychiatric disorder.  

A June 1981 VA psychiatric outpatient treatment report shows 
that the veteran reported having his first "break" three 
years following service.  The assessment was that he was 
young, immature and manipulative.  

The veteran appeared at a RO hearing, in November 1981, and 
gave testimony pertaining to a disability not in issue.  
During the hearing, he submitted a statement, dated in 
November 1981, from E. A. (EA), M.D., who indicated that he 
had examined the veteran two months earlier and found that he 
had chronic, paranoid schizophrenia.  

The veteran was afforded a VA psychiatric examination in 
February 1982.  During the examination, he stated that he was 
discharged from service because of a nervous breakdown.  The 
examiner stated that it was apparent that the veteran had 
been psychotic for at least the previous 11 years and that, 
although at times he concealed the psychosis, it was a 
chronic one.  It was indicated that the veteran had been 
hospitalized at several facilities and that he had VA 
outpatient treatment.  Following an examination, the 
diagnosis was chronic, paranoid schizophrenia.  

The veteran was hospitalized at SHC, in June and July 1982, 
due to hallucinating.  He was delusional and also paranoid.  
Paranoid schizophrenia was diagnosed.  

During a May 1983 Board hearing, the veteran testified that 
his schizophrenia had been present for more than 10 years.  

Dr. EA reported, in a July 1984 statement, that he had 
examined the veteran in September 1981 and again in July 
1984.  He opined that the veteran had chronic paranoid 
schizophrenia and that the condition dated to 1969 when he 
became ill while stationed in Germany during service.  It was 
indicated that at that time he lost his temper and became 
physically abusive to other people.  Dr. EA commented that 
this behavior in all probability was evidence of mental 
illness.  

Dr. EY, in a statement dated in October 1984, noted his 
December 1977 letter, stating that the veteran had changed 
considerably in 1970.  He reported that he saw the veteran on 
the day he wrote the statement and that, based on his general 
knowledge and observation, the veteran exhibited an active 
psychosis as far back as 1970.  

During a November 1984 RO hearing, the veteran asserted that 
he had a psychiatric disorder, which was incurred in service.  
He also testified that shortly after service, he spoke with a 
mental health counselor at the hospital where he was briefly 
employed.  During the hearing, he submitted copies of the 
November 1981 and July 1984 letters prepared by Dr. EA.

When hospitalized in February 1985, the veteran reported he 
was discharged from service with a diagnosis of paranoid 
schizophrenia.  He indicated that his symptoms came on 
periodically, approximately every 3 to 6 months.  The 
diagnosis was schizoaffective disorder.  

Two letters, dated in April 1985, and written on behalf of 
the veteran by Dr. EA are of record.  In these letters, Dr. 
EA concluded that, based on his examination of the veteran 
and his history, it was his opinion that paranoid 
schizophrenia began while the veteran was in service.  Dr. EA 
commented that the nature of the illness was such that it 
began with relatively mild symptoms and then progressed to 
the point where it showed the signs and symptoms in a fully 
developed fashion.  

In July and December 1985, the veteran submitted 
administrative records pertaining to his service.  These 
records include statements that the veteran often left his 
duty assignment without permission and that he acted in an 
inappropriate manner.  Another statement indicated that when 
he was counseled regarding his behavior, he could not 
understand why everyone was against him and that his actions 
were the fault of his superiors.  

In February 1986, the veteran submitted information relating 
to his employment, both before and following his separation 
from service.  This information reflects the fact that he 
held many jobs following his discharge from service.  

During an April 1986 Board hearing, the veteran testified 
that his psychiatric disorder began while he was in service.  

In June 1987, the Board denied the claim of service 
connection for a psychiatric disorder.  The Board noted that 
a psychiatric examination in service determined that the 
veteran did not have a psychiatric disorder and that the 
veteran was first noted to have a psychiatric disorder in 
1974.  

During an October 1987 RO hearing, the veteran reported, in 
essence, that he had a psychiatric disorder in service and 
that he continued to have a psychiatric disorder after his 
discharge from service.  

In December 1987, Dr. EA submitted a statement to the effect 
that the veteran's paranoid schizophrenia existed while he 
was in service.  

Throughout the 1980s, the veteran submitted numerous 
statements to the effect that he had a psychiatric disorder, 
which was incurred in service.  

A summary of VA hospitalization, in October 1988, has 
diagnoses of a schizoaffective disorder, cocaine abuse, 
heroine abuse, and alcohol abuse.  The record contains the 
clinical notes from that hospitalization.  

A summary of VA hospitalization, from December 1988 to 
January 1989, has diagnoses of a schizoaffective disorder, 
polysubstance abuse, alcohol abuse and dependence, and a 
paranoid personality disorder.  

In February 1989, the veteran gave sworn testimony at an RO 
hearing.  He told of his experiences in service and of his 
post service symptoms and treatment.  

In December 1989, the Board denied the application to reopen 
the claim for service connection for an acquired psychiatric 
disorder.  

It appears that the veteran filed a claim of service 
connection for a systemic infection in December 1989.  In 
support of his claim, he submitted several largely incoherent 
statements.  

Also submitted were medical reports from the 1990s.  These 
reports show the veteran was treated for schizoaffective 
disorder, substance abuse, alcohol abuse, and a substance 
induced mental disturbance.  

Throughout the early 1990s, the veteran asserted that he 
developed a systemic infection with dementia or a psychosis 
during service.  He maintained that his conduct ratings were 
excellent prior to his illness and that his illness was the 
reason he was discharged.  He noted on several occasions that 
he had submitted physician's opinions demonstrating his 
psychiatric disorder began during service.  

During a July 1990 RO hearing, the veteran testified to the 
effect that he had submitted new and material evidence to 
reopen the claim of service connection for a psychiatric 
disorder and that his psychiatric disorder was the result of 
a systemic infection which was incurred in service.  

There was a VA hospitalization for approximately four days, 
in January 1992, for drug abuse.  

A report of hospitalization, in June and July 1992, gives a 
history of the veteran being diagnosed as having 
schizophrenia since 1974.  

In an August 1992 memorandum decision, the U.S. Court of 
Veterans Appeals (since renamed the U. S. Court of Appeals 
for Veterans Claims (Court)) affirmed the Board's December 
1989 decision, denying the application to reopen the claim 
for service connection for a psychiatric disorder.  

The veteran was hospitalized at a VA medical center several 
times in 1992.  Hospitalization in June and July 1992 
resulted in diagnoses of alcohol dependence, mixed substance 
abuse, and schizophrenia, residual type.  On hospitalization 
in August and September 1992, the diagnoses were chronic 
schizophrenia and poly-substance abuse.  Hospitalization in 
November and December 1992 was primarily for the veteran's 
back disorder and related depression.  

July 1994 Board Decision: 

In July 1994, the Board denied the claim of service 
connection for a systemic infection with dementia.  In 
denying the claim of service connection, the Board noted that 
there was no objective evidence that a systemic infection 
with consequent dementia was incurred in service or that it 
was etiologically related to any in-service event.  The Board 
also denied the application to reopen the claim of service 
connection for an acquired psychiatric disorder, on the basis 
that new and material evidence had not been submitted.  

In April 1996, the Court affirmed the Board's July 1994 
decision.  

Factual Background After July 1994 Board Decision:

The following evidence has been received since the Board's 
July 1994 decision.  

The summary of the VA hospitalization in August and September 
1995 has diagnoses of polysubstance abuse and dependence and 
schizophrenia.  The history indicates that the veteran was 70 
percent service-connected for schizophrenia; however, he had 
not been on medication.  He was noted to be a poor historian.  

Subsequently, the veteran submitted numerous statements, many 
of which are incoherent.

In April 1997, the veteran underwent psychiatric evaluation 
and was diagnosed as having a long-term major mental illness 
that one would think of in terms of a chronic paranoid 
schizophrenic illness.  The examiner stated that there was 
also some history of polysubstance dependence and perhaps one 
would identify a disruptive behavior disorder.  

The veteran submitted a December 1997 medical report from M. 
C. L. (MCL), M.D., which contained handwritten annotations 
apparently added by the veteran.  Initially, Dr. MCL 
summarized an office visit in December 1997, and noted that 
the veteran was the chief informant and of questionable 
reliability.  He stated the veteran had provided copies of 
numerous documents.  The list of these documents indicates 
they were various VA documents, including rating decisions, 
hearing transcripts, medical records, and statements written 
by the veteran, dated from 1976 to 1997.  In this report, Dr. 
MCL noted that he had reviewed numerous records submitted in 
support of the veteran's claim for service connection.  He 
stated that the records included hearing transcripts, 
statements from the veteran, a hospital summary, and RO 
rating decisions.  The veteran said he had been in the 
military for 14 months, and was involved in drugs at that 
time, and had received a general discharge.  Dr. MCL stated 
that the documents provided by the veteran indicated that 
since 18 or 19 years of age or since 1970, the veteran was 
thought to have a thinking disorder and initially a serious 
alcohol and substance abuse disorder.  He diagnosed 
schizophrenia, undifferentiated type; alcohol dependence in 
remission; cocaine dependence in remission; opioid dependence 
in remission; polysubstance dependence in remission; and a 
personality disorder.  He stated he did not know of any 
studies which showed that schizophrenia was caused in an 
adult by an environmental problem, though, he did not doubt 
it could be "brought out" or aggravated by difficult social 
situations or substance abuse.  He stated it would be 
difficult to prove that the military in itself caused the 
substance abuse.  

In a May 1998 letter, Dr. MCL reviewed his December 1997 
consultation and added an addendum.  Dr. MCL noted that he 
had now known the veteran for several months.  He noted that 
initially, it had seemed rather obvious that the veteran 
suffered from a schizophrenic process which probably 
manifested itself with the help of substance abuse while he 
was in the service in 1969 to 1970.  However, he noted that 
what had emerged more recently had been the veteran's great 
difficulty in expressing his ideas clearly, and the 
contradictions between his almost "word salad" verbiage.  
He stated that as an experienced psychiatrist, he wondered to 
what extent the veteran's difficulties were organically 
based, especially due to the apparent expressive aphasia, and 
at times impulsive inappropriate behavior.  

In a June 1999 statement, Dr. MCL stated that he had again 
evaluated the veteran in 1999.  He noted that the veteran 
served in the military from 1969 to 1970.  He reported that 
while the veteran was in service he used illicit drugs and 
became psychotic.  He stated that the veteran was discharged 
from the service with an honorable status.  He reported the 
veteran asserted that his mental illness was secondary to 
drug abuse in service; however, the veteran's clinical 
picture was consistent with a schizophrenic process and that 
there may be an organic process to the disorder.  The doctor 
suggested that the veteran undergo further testing to 
ascertain whether drug usage in the military caused, at least 
in part, his mental illness.  

The veteran, at a June 1999 RO hearing, for the most part 
offered incoherent testimony pertaining to his claims of 
service connection.  Dr. MCL, the veteran's psychiatrist, 
testified on behalf of the veteran.  Dr. MCL reiterated 
comments made in his June 1999 statement.  He observed that 
the veteran's symptoms in many ways were not typical of 
schizophrenia, and raised the question as to whether the 
veteran's drug use in service caused his current medical 
disorder.  He said that some type of dementia was another 
possibility, and that further testing was needed to address 
this question.  He felt that, regardless of diagnosis, it was 
possible that the veteran's current disorder was caused by 
drug use in service.  He concluded that there was a 30 to 40 
percent possibility that the veteran's current psychiatric 
disorder was caused by military service.  

Dr. MCL stated, in an October 2000 medical report, that the 
veteran had presented his records of military service to him.  
In his opinion, there were several areas of "shortcomings 
and errors" which might be preventing the veteran from being 
recognized as having an illness he acquired while serving in 
the military over thirty years earlier.  He noted that the 
areas of mistakes included a medical record which alleged a 
certain tooth had been extracted when it has not, in fact, 
been extracted, and a military physician's 1969 statement 
that "possible drug use" caused the veteran's problems.  
Dr. MCL felt that a physical examination at discharge would 
have discovered this addiction.  He noted that the veteran 
had great difficulty in expressing his ideas in a clear 
simple manner.  He noted that the veteran "misspeaks" in a 
confusing manner which may indicate a chronic brain disorder 
from his past drug addiction.  He diagnosed cognitive 
disorder not otherwise specified, rather than schizophrenia, 
undifferentiated type.  He commented that the veteran would 
soon undergo psychological testing at a private facility, 
which might clarify the diagnosis.  

The veteran testified at an October 2000 Board hearing.  Much 
of his testimony was incoherent and not responsive to the 
issues, although he generally asserted service connection for 
the claimed disorders was warranted.  

The veteran subsequently submitted a photocopy of a report of 
a November 2000 neuropsychological evaluation which he had at 
a private hospital department of psychiatry and behavioral 
sciences.  The photocopy of the report contains extensive 
underlining as well as some alterations, apparently done by 
the veteran.  The report notes that extensive psychological 
testing was performed on referral by Dr. MCL.  It was 
reported that the veteran's speech was characterized by 
tangential thinking and "word salad."  He had previously 
been diagnosed with schizophrenia.  He arrived unaccompanied 
to the examination; and background was difficult to obtain 
from him and might not be reliable.  The report notes that 
the veteran was attempting to obtain service-connected 
benefits based on his assertion that the military was 
responsible for his problem; he claimed he was introduced to 
illicit drugs in the service, which led to his current 
symptoms.  He reported he had been involved in mental health 
services for 20 to 30 years.  The report sets forth details 
of extensive psychological tests, and some results indicated 
an invalid profile.  The veteran gave a behavioral impression 
of schizophrenia.  The report notes that it was difficult to 
address the question of whether his symptoms were "organic" 
in nature, and that schizophrenia could generally be 
characterized as "organic" in that it involves a disease 
process of the brain, although it certainly did not appear 
that his symptoms had a neurologic basis (i.e., a progressive 
neurodegenerative disease or a head injury).  The photocopy 
of the report states, "While it is possible that the 
stressors associated with being in the military and his use 
of illicit drugs as a young adult could have exacerbated his 
symptoms of schizophrenia, it is - likely that [the 
veteran's] longstanding psychiatric symptoms were caused his 
serving in the military."  The Board notes that within this 
quotation on the photocopy of the psychological report, the 
quotation marks before "likely" appear to be an alteration 
of the document as originally typed.  The report continues by 
concurring with the diagnosis of undifferentiated type 
schizophrenia.  

Criteria:

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service, in the line of duty and not due to the 
person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Service connection for a psychosis will be rebuttably 
presumed if it is manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

A personality disorder is not a disability for VA 
compensation purposes and may not be service connected. 38 
C.F.R. §§ 3.303, 4.9. 4.127 (2004).  

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2004).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2004).  

For claims such as this, filed before August 30, 2001, new 
and material evidence means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

A claim for service connection for a systemic infection with 
dementia, and an application to reopen a claim for service 
connection for an acquired psychiatric disorder, were denied 
by the Board in July 1994.  The 1994 Board decision is final, 
with the exception that the claims may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7104. The question now presented is whether new and 
material evidence has been presented, since the 1994 Board 
decision, which would permit the reopening of the claims.  
Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

Analysis

The evidence at the time of the 1994 Board decision did not 
contain the opinions of Dr. MCL or the recent evaluation from 
the private hospital.  If these reports were to be believed, 
they could conceivably substantiate the claim.  At this time, 
the Board makes no determination as to the credibility and 
probative weight of these reports.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999); Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).  Rather, their veracity and 
probative value shall be assumed for the purpose of 
determining if the claim should be re-opened.  Thus, the 
Board finds that new and material evidence has been received 
and the claims are reopened.  


ORDER

The petition to reopen a claim of entitlement to service 
connection for a systemic infection with dementia is allowed.  
To that extent, the appeal is granted.  

The petition to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder is allowed.  
To that extent, the appeal is granted.  


REMAND

In as much as VA has received new and material evidence to 
reopen the claims for service connection for a systemic 
infection with dementia and for service connection for an 
acquired psychiatric disorder, the RO should consider those 
claims in the first instance, on a de novo basis, considering 
all evidence both old and new.  

Since the claim has been reopened, VCAA applies to this 
claim.  Cf. 38 U.S.C.A. § 5103A(f) (West 2002).  Of 
particular significance here, the Board does not find the 
notice required by VCAA, as explained by the United States 
Court of Appeals for Veterans Claims in Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), and following cases.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  As a result of the Federal 
Circuit decision, the Board no longer has authority to cure 
VCAA deficiencies.  The result is that the RO must provide 
the notice required by VCAA.  The RO must review evidence and 
notify the veteran of the evidence needed to support his 
claim, what evidence VA will develop and what evidence the 
veteran must submit.  

In this regard, the United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
17 Vet App 412, 422 (2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has repeatedly held that when VA is on notice that 
there are Social Security Administration (SSA) records, it 
must obtain and consider them.  See Baker v. West, 11 Vet. 
App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, VCAA emphasizes the need for VA to obtain records 
from other Government agencies.  38 U.S.C.A. § 5103A (b)(3), 
(c)(3) (West 2002).  In the December 2003 Joint Motion for 
Remand, it was asserted that there were relevant SSA records.  
These records should be obtained and considered by the RO.  

Also, the veteran's attorney submitted a January 2005 report 
from a private psychologist.  Initial RO consideration of 
this new evidence has not been waived.  This additional 
evidence should be considered by the RO in the first 
instance.  38 C.F.R. § 20.1304 (2004).  

Moreover, the letters from Dr. MCL indicate the possibility 
of an onset in service, but implicate drug abuse in service 
as a causative factor.  As noted above, service connection 
cannot be granted for residuals of drug or alcohol abuse, 
even if that abuse happened in service.  See 38 C.F.R. § 
3.301(a) (2004).  Consequently, a current VA examination is 
desirable to determine the nature of the veteran's 
psychiatric disorder and if it is a result of drug or alcohol 
abuse.  

The issues of entitlement to service connection for a 
systemic infection with dementia and entitlement to service 
connection for an acquired psychiatric disorder are REMANDED 
to the RO for the following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the RO should ask the 
veteran, through his attorney, if the 
veteran has had any relevant medical care 
since November 2000.  If so, the RO 
should obtain the necessary releases and 
request copies of his medical records 
from the listed care providers.  

2.  The RO should ask SSA for a complete 
copy of the veteran's medical records and 
any decisions on claims.  

3.  The veteran should be scheduled for a 
VA psychiatric examination.  All 
indicated tests or studies, including 
psychological testing, should be done.  
The claims folder should be made 
available to the examiner for review.  
The examiner should express an opinion on 
the following with a full explanation:  
?	What are the veteran's correct, 
current Axis I and Axis II 
psychiatric diagnoses?  
?	Are any diagnoses due to drug or 
alcohol abuse?
?	Is it as likely as not (a 50 percent 
or greater probability) that any 
acquired psychiatric disability, not 
due to drug or alcohol abuse, began 
or was aggravated in service? 
?	Is it as likely as not (a 50 percent 
or greater probability) that the 
diagnosed substance abuse is the 
result of a psychiatric disorder 
acquired in service?  
 
4.  The RO should consider the claims of 
entitlement to service connection for a 
systemic infection with dementia and 
entitlement to service connection for an 
acquired psychiatric disorder in the 
first instance, on a de novo basis, 
considering all evidence both old and 
new.  

5.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


